Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 20 July 2021.
Claims 1-8 are pending. Claims 1-4, and 8 are amended.
Double patenting rejection and U.S.C. 112(b) rejections are withdrawn in light of amendments to the claims.
Claim Interpretation
Regarding claim 1, limitation "at least one of the plurality of RF zone electrodes is provided outside of a central region in which a hollow ceramic shaft is projected onto the ceramic substrate and is connected to a corresponding one of the plurality of conductors for RF zone electrode, which is not at the center of the ceramic substrate, in the central region of the ceramic substrate" is interpreted as describing the location of RF zone electrode 25 being connected to conductor 35 as shown in Fig. 2. See also annotated Fig. 2 below, wherein the star marks the center of the ceramic substrate and the dotted rectangle indicates a central portion of the ceramic substrate.

    PNG
    media_image1.png
    855
    899
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and depending claims 2-8), 2, 4, 8 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0040198 A1 hereinafter “Lin”) in view of Kimura et al. (JP39A hereinafter “Kimura” and referring to English Machine Translation).
Regarding claim 1, Lin teaches a wafer support table (comprising electrostatic chuck 540, Fig. 5A and 5B, paragraph [0058] ) which comprises:
an RF electrode (comprising inner electrode 542 and outer electrode 544, Fig. 5A and 5B, paragraph [0058], [0060]) and a heater electrode (comprising heater 288, Fig. 5A and 5B, paragraph [0035]) buried inside a circular-plate-shaped ceramic substrate (comprising chuck body 228, Fig. 5A and 5B, paragraph [0034], abstract and claim 1 describe the chuck body as having a circumference which indicates a circular shape), which has a center, having a wafer placing surface (comprising top surface 202, Fig. 5A and 5B, paragraph [0030]) in this order from a wafer placing surface side, 
wherein the RF electrode is constituted by a plurality of RF zone electrodes (comprising inner electrode 542 and outer electrode 544, Fig. 5A and 5B) provided in respective zones on an identical plane (paragraph [0058],[0060]), and
the plurality of RF zone electrodes (comprising inner electrode 542 and outer electrode 544, Fig. 5A and 5B) and the heater electrode (comprising 288, Fig. 5A and 5B) are independently connected to a plurality of conductors for RF zone electrode (comprising electrical connections 578 and 582 which connect to the RF electrodes 542 and 544 respectively, Fig. 5A, paragraph [0061],[0063]; comprising unlabeled lines connecting RF electrodes 542 and 544 to power supply 550, Fig. 5B, paragraph [0065]) and a conductor for heater electrode (comprising unlabeled line connecting heater 288 to power supply 283, Fig. 5A and 5B, paragraph [0036]), respectively, and 
the plurality of conductors for RF zone electrode and the conductor for heater electrode are provided on an outer side of a surface (i.e. bottom surface) of the ceramic substrate (comprising 228, Fig. 5A and 5B) opposite to the wafer placing surface (top surface 202, Fig. 5A and 5B) (since the lines connecting RF electrodes 542 and 544 and the unlabeled line connecting heater 288 representing the conductors respectively extend through the bottom of substrate 228, the conductors are considered to be provided on (i.e. in contact with) the bottom surface of ceramic substrate 228), and 
at least one of the plurality of RF zone electrodes (comprising outer electrode 544, Fig. 5A and 5B) is provided outside of a central region in which a shaft (comprising support stem 226, Fig. 5A and 5B) is projected onto the ceramic substrate (228, Fig. 5A and 5B) and is connected to a corresponding one of the plurality of conductors (comprising electrical connection 582, Fig. 5A and 5B) for RF zone electrode, which is not at the center of the ceramic substrate, in the central region of the ceramic substrate (228, Fig. 5A and 5B) . See annotated truncated Fig. 5A below, wherein the center of the ceramic substrate is the center of the circle shape and the central region of the ceramic substrate is indicated by the dashed rectangle. As understood in Fig. 5A, the left conductor through the shaft 226 is left of center from the central axis of the wafer support.

    PNG
    media_image2.png
    698
    1010
    media_image2.png
    Greyscale

Lin does not explicitly teach: the shaft is a hollow ceramic and a rectangular band-shaped jumper (interpreted as an electrical conductor/connector) having an extending direction that extends outwardly from the corresponding one of the plurality of conductors for RF zone electrode in a linear direction that is parallel to a radial direction from the center of the ceramic substrate.
However, Kimura teaches a wafer support table (comprising wafer holder 100, Fig. 1, paragraph [0017]) comprising a hollow ceramic shaft (comprising support member 12, Fig. 1, paragraph [0037]). Kimura teaches selecting a ceramic shaft to have a close coefficient of thermal expansion with the ceramic substrate (1, Fig. 1) to which it is bonded to (paragraph [0037]) and further teaches that the shaft is hollow in order to house lead wires 8, 9 and 10 (i.e. a plurality of conductors) to protect the terminals and conductors from the processing chamber environment (paragraph [0039]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shaft (Lin: 226, Fig. 5A and 5B) to be a hollow ceramic shaft in view of teachings of Kimura in the apparatus of Lin to enable housing/protecting the plurality of conductors (Kimura: paragraph [0039]) and provide a shaft having a close thermal coefficient of expansion with the ceramic substrate (Kimura: paragraph [0037]) which would prevent cracking, breaking or warping between the ceramic substrate and the shaft caused by mismatch of thermal coefficient of expansion.
Kimura further teaches an RF zone electrode (comprising 3, Fig. 1 and 2) that is provided outside a central region in which the ceramic shaft (comprising support member 12, Fig. 1, paragraph [0037]) is projected onto the ceramic substrate (comprising 1, Fig. 1) is connected to a corresponding one of the plurality of conductors (comprising lead wire 9 corresponding with terminal 6, Fig. 1, paragraph [0033]; noted in Fig. 3 examples A-G the terminal 6 which connects to lead wire 9 is offset from the center of the ceramic substrate 1) for RF zone electrode via a rectangular band-shaped (i.e. strip-shaped, paragraph [0028]) jumper (comprising connection circuit 11, Fig. 1 and 3, paragraph [oo26]-[0028], [0030], [0040]-[0041]); and the jumper (11, Fig. 1 and 3) is provided inside the ceramic substrate (1, Fig. 1) and has an extending direction that extends outwardly from the corresponding one of the plurality of conductors for RF zone electrode (comprising lead wire 9 which connects to terminal 6, Fig. 1) in a linear direction that is parallel to a radial direction from the center of the ceramic substrate (as understood from Fig. 1 and 3). Kimura teaches that the jumper (comprising plurality of connection circuits 11, Fig. 1 and 3) enables providing uniform potential to the RF electrode 3 (paragraph [0027]-[0028]) and that the configuration of the RF electrode 3 enables controlling a density distribution of plasma on an outer peripheral portion of the wafer supporting surface 1a of the wafer support table (100, Fig. 1) (paragraph [0035)).
Additionally, Lin teaches a horizontal line disposed in the ceramic substrate 228, as shown in Fig. 5A and 5B, which leads to RF zone electrode 544.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a rectangular band-shaped jumper (i.e. provide a jumper in the region of the ceramic substrate 228 where unlabeled horizontal line in Fig. 5A and 5B  which leads to RF zone electrode 544 is disposed in the apparatus of Lin) having an extending direction that extends outwardly from the corresponding one of the plurality of conductors for RF zone electrode in a linear direction that is parallel to a radial direction from the center of the ceramic substrate and to configure the jumper to connect the corresponding RF zone electrode (Lin: comprising electrical connection 582, Fig. 5A ) to the RF electrode (Lin: 544, Fig. 5A and 5B) in view of teachings of Kimura in the apparatus of Lin to enable providing uniform potential to an outer peripheral RF electrode for controlling a plasma distribution density in a peripheral region of a wafer/substrate (Kimura: paragraph [0027]-[0028], [0035]).
Regarding claim 2, Lin in view of Kimura teaches all of the limitations of claim 1 as applied above including a plurality of RF zone electrodes (Lin: comprising 542 and 544, Fig. 5A and 5B).
Lin in view of Kimura as applied above do not explicitly teach wherein the plurality of RF zone electrodes includes a circular electrode that is concentric with the ceramic substrate or includes the circular electrode that is divided and further includes one or more annular electrodes that are concentric with the ceramic substrate and are provided on a circumference of the circular electrode or includes the one or more annular electrodes that have at least one of the annular electrodes that is divided.
Lin further teaches that the RF zone electrodes (comprising 542 and 544, Fig. 5A and 5B) are concentric with one another and the ceramic substrate (228, Fig. 5A and 5B) wherein the arrangement of the RF zone electrodes can be arranged to create a desired spatial profile of the electromagnetic field above the substrate (paragraph [0060]).
Kimura further teaches a circular electrode (comprising 2, Fig. 1) that is concentric with the ceramic substrate (1, Fig. 1) and includes one annular electrode (comprising 3, Fig. 1 and 2) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of RF zone electrodes to include a circular RF electrode and an annular RF electrode on a circumference (i.e. surrounding or in close proximity) of the circular electrode in view of teachings of Lin and Kimura in the apparatus of Lin in view of Kimura as a known suitable alternative configuration of the plurality of RF zone electrodes which would enable stabilizing plasma distribution on the outer peripheral portion of the ceramic substrate (Kimura: paragraph [0020]) for uniform plasma processing of a substrate.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0040198 A1 hereinafter “Lin”) in view of Kimura et al. (JP2012089694A hereinafter “Kimura” and referring to English Machine Translation) as applied to claim 1 and 2  above and further in view of Tanaka et al. (US 2006/0191639 A1 hereinafter “Tanaka ‘639”).
Regarding claim 3
Lin in view of Kimura do not explicitly teach that the jumper is provided inside the ceramic substrate on a plane farther away from the wafer placing surface than the plane on which the RF electrodes are provided.
However, Tanaka ‘639 teaches a wafer support table (comprising substrate holding table 23, abstract, Fig. 1 and 4, paragraph [0037]) comprising a plurality of electrodes (comprising inner heater pattern 24A and outer heating pattern 24B, Fig. 4 and 5, paragraph [0037]) including a jumper (comprising power supply pattern 24C1 and 24C2, Fig. 4 and 6, paragraph [0038])  farther away from the wafer placing surface than the plane on which the electrodes (24A and 24B, Fig. 4) are provided.
Additionally, Lin teaches a horizontal connecting line in the ceramic substrate (228, Fig. 5A) which connects outer RF zone electrode (544, Fig. 5A) to the RF power source (580, Fig. 5A, paragraph [0063]) via electrical connection/conductor (582, Fig. 5A, paragraph [0063]), wherein the horizontal connecting line is in a plane farther away from the wafer placing surface (202, Fig. 5A and 5B) than the plane on which the RF electrodes (comprising 544 and 542, Fig. 5A and 5B) are provided.
It would be obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to configure the jumper  (Tanaka ‘639: 24C, Fig. 4; Kimura: 11, Fig. 1 and 3) to be provided inside the ceramic substrate (Lin: 228, Fig. 5A and 5B; Tanaka ‘639: 23, Fig. 4 ) on a plane farther away from the wafer placing surface than the plane on which the RF electrodes (Lin: 542 and 544, Fig. 5A and 5B) are provided in view of teachings of Tanaka ‘639 in the apparatus of Lin in view of Kimura as a known suitable alternative configuration of effectively connecting an electrode among a plurality of electrodes in a same plane to a power supply in a wafer support table.
Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0040198 A1 hereinafter “Lin”) in view of Kimura et al. (JP2012089694A hereinafter “Kimura” and referring to English Machine Translation) and (US 2006/0191639 A1 hereinafter “Tanaka ‘639”) as applied to claim 3 above and further in view of Jennings et al. (US 2012/0164834 A1 hereinafter “Jennings”).
Regarding claim 4, Lin in view of Kimura and Tanaka ‘639 as applied above teaches all of the limitations of claim 3 above including a plurality of RF zone electrodes (Lin: comprising 544 and 542, Fig. 5A and 5B; Kimura: comprising 2 and 3, Fig. 1 and 2) and a jumper (Kimura: comprising 11, Fig. 1 and 3; Tanaka ‘639: comprising 24C, Fig. 4).
Kimura and Tanaka ‘639 additionally teach that there are a plurality of jumpers (Kimura: 11, Fig. 3; Tanaka: 24C (including 24C1 and 24C2) Fig. 4, 6, paragraph [0040]) which are provided on an identical plane (as understood from Kimura Fig. 1 and 3 and from Tanaka Fig. 4 and 6).
Lin in view of Kimura and Tanaka ‘639 does not explicitly teach that two or more RF zone electrodes among the plurality of RF zone electrodes are provided outside the central region (i.e. a region where the shaft is attached as established in claim 3) and the jumpers are respectively provided for the two or more RF zone electrodes (i.e. the jumpers are connected to the respective RF zone electrodes).
However, Jennings teaches a wafer support table (comprising substrate holder 110, Fig. 1) having various different configurations of plurality of RF zone electrodes (comprising inner electrode 112 and outer electrode 114, Fig. 6-9, paragraph [0038]-[0039], [0054]) including configurations where there are two or more RF zone electrodes in a peripheral region (Fig. 8 and 9). Jennings further teaches that such configurations of plural RF zone electrodes can enable adjusting/controlling the radial density of a plasma (paragraph [0054]-[0055]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide two or more RF zone electrodes outside the central region (i.e. in a peripheral region of the wafer support table) in view of teachings of Jennings in the apparatus of Lin in view of Kimura and Tanaka ‘639 to enable adjusting/controlling a plasma density 
Regarding claim 5, Lin in view of Kimura and Tanaka ‘639 as applied above teaches all of the limitations of claim 3 above including a plurality of RF zone electrodes (Lin: comprising 544 and 542, Fig. 5A and 5B; Kimura: comprising 2 and 3, Fig. 1 and 2) and a jumper (Kimura: comprising 11, Fig. 1 and 3; Tanaka ‘639: comprising 24C, Fig. 4), but does not explicitly teach that the jumper is provided on a plane on which the heater electrode is provided so as not to be in contact with the heater electrode.
However, with regards to limitation “so as not to be in contact with the heater electrode,” 
Jennings teaches a wafer support table (comprising substrate holder 110, Fig. 1) including a jumper (comprising connective arms 113, Fig. 1 and 3, paragraph [0038]-[0039]) connected to an RF electrode (114, Fig. 1) and selecting an appropriate depth within the ceramic substrate (comprising 140, Fig. 1) with respect to the RF electrodes (comprising 112 and 114, Fig. 1) to provide suitable separation between electrode 112 and the jumper (comprising connective arms 113, Fig. 1 and 3)(paragraph [0051]). Jennings also teachings providing gaps between the RF electrodes to prevent arcing (paragraph [0051]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a jumper (i.e. an electrical connector for the RF electrodes) such that it does not contact other powered electrodes/conductors (i.e. a heater electrode) in the wafer support table in view of teachings of Jennings in the apparatus of  Lin in view of Kimura and Tanaka ‘639 so as to prevent short circuiting or electrical arcing and potentially damaging the wafer support table or causing non-uniform substrate/wafer processing.
With respect to limitation “the jumper is provided on a plane on which the heater electrode is provided”:
Lin teaches that an electrical connection (comprising vertical section of a line disposed in ceramic substrate 228 and connected to RF electrode 544, Fig. 5A and 5B) of the outer RF electrode (comprising 544, Fig. 5A and 5B) needs to pass through a plane of the heater electrode 288 to reach the conductors (comprising 582 and 578, Fig. 5A) and receive power from the RF power source 580.
Additionally, Kimura teaches selecting an appropriate thickness of the ceramic substrate (1, Fig. 1) to optimize rigidity and speed of temperature control /adjustment, wherein a thin the thickness of the ceramic substrate can enable fast temperature changes (paragraph [0018]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the jumper in a plane such as the same plane as the heater electrode in view of teachings of Lin, Kimura, and Jennings in the apparatus of Lin in view of Kimura and Tanaka ‘639 because an electrical connection path already through the  plane in which the heater (Lin: 288, Fig. 5A and 5B) is disposed is already required and placing the jumper in the same plane as the heater electrode would enable reducing the thickness of the ceramic substrate which would enable faster temperature changes (Kimura: paragraph [0018]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0040198 A1 hereinafter “Lin”) in view of Kimura et al. (JP2012089694A hereinafter “Kimura” and referring to English Machine Translation) as applied to claims 1 and 2 above and further in view of Tanaka et al. (US 2010/0163188 A1 hereinafter “Tanaka ‘188”).
Regarding claim 6, Lin in view of Kimura teaches all of the limitations of claim 1 including a plurality of RF zone electrodes (Lin: 544 and 542, Fig. 5A and 5B) and Lin further teaches that the heater (comprising 288, Fig. 5A and 5B) can further including a plurality of heater zone electrodes (not shown but disclosed as a plurality (i.e. “one or more”) of embedded heaters 288, paragraph [0035], [0042]), thus the apparatus of Lin in view of Kimura meet claim 6 limitations “the heater electrode is constituted by a same number of plural heater zone 
Lin in view of Kimura does not explicitly teach that the conductors for heater zone electrode are independently connected to the respective plural heater zone electrodes.
However Tanaka ‘188 teaches a wafer support table (comprising mounting structure 54, Fig. 1, abstract) including conductors (comprising power supply rods 70 and 72 connected to inner- zone heating element 68A, Fig. 1, paragraph [0063]; comprising power supply rods 74 and 76 connected to outer-zone heating element 68B , Fig. 1, paragraph [0064]) for heater zone electrode are independently connected to the respective plural heater zone electrodes (comprising inner zone heating element 68 and outer zone heating element 68B , Fig. 2)(paragraph [0059],[0063], [0064]). Tanaka teaches that such a configuration can enable individually controlling the plural heater zone electrodes (comprising inner-zone heating element 68A and outer-zone heating element 68B, Fig. 1 and 2) to maintain a desired temperature (paragraph [0081]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of conductors for heater zone electrodes to be independently connected to respective plural zone electrodes in view of teachings of Tanaka ‘188 in the apparatus of Lin in view of Kimura to enable independently controlling different heating zones in a wafer support table to control/maintain a desired process temperature (Tanaka ‘188: paragraph [0081]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0040198 A1 hereinafter “Lin”) in view of Kimura et al. (JP2012089694A hereinafter “Kimura” and referring to English Machine Translation) and Tanaka et al. (US 2010/0163188 A1 hereinafter “Tanaka ‘188”) as applied in claim 6 above and further in view of Ito et al. (JP2005/018992A hereinafter “Ito” and referring to English Machine Translation).
Regarding claim 7, Lin in view of Kimura and Tanaka ‘188 teach all of the limitations of claim 6 as applied above including a plurality of heater zone electrodes (Lin: comprising 288, Fig. 5A and 5B, paragraph [0035],[0042]) and a plurality of RF zone electrodes (Lin: comprising 544, 542, Fig. 5A and 5B). 
With regards to limitation “at least one of the heater zone electrodes is disposed in a gap between the RF zone electrodes when the ceramic substrate is viewed from the wafer placing surface” (i.e. when viewed from the top), Lin and Kimura do not clearly teach top view figures showing the disposition of the heater zone electrodes and the RF zone electrodes, and thus do not explicitly and clearly teach “at least one of the heater zone electrodes is disposed in a gap between the RF zone electrodes when the ceramic substrate is viewed from the wafer placing surface.”
However, Lin teaches in a side view that the heater electrode (288, Fig. 5A and 5B) would extend across a gap between the RF electrodes (544 and 542, Fig. 5A and 5B). Lin additionally teaches that the arrangement/position of the RF electrodes can be adjust to produce a desired spatial profile of the electromagnetic field above the substrate (paragraph [0060]).
Additionally, Ito teaches a plurality of heater zone electrodes (comprising heater electrode 32 having electrodes 32a-32e, Fig. 6; comprising heater electrode 42 having electrodes 42a to 42p, Fig.7) and a plurality of RF zone electrodes (comprising 112, Fig. 4). With regards to limitation “at least one of the heater zone electrodes is disposed in a gap between the RF zone electrodes when the ceramic substrate is viewed from the wafer placing surface” (i.e. when viewed from the top), one of ordinary skill in the art would understand that overlaying Fig. 4 of Ito showing the plurality of RF zone electrodes 112 with Fig. 6 or 7 of Ito showing the plurality of heater electrodes, that at least heater electrode 32 of Fig. 6 would overlap a gap in RF zone electrode 112 of Fig. 4.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the at least one of the heater zone electrodes to be disposed in a .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0040198 A1 hereinafter “Lin”) in view of Kimura et al. (JP2012089694A hereinafter “Kimura” and referring to English Machine Translation) and Tanaka et al. (US 2010/0163188 A1 hereinafter “Tanaka ‘188”) as applied in claim 6 above and further in view of Jennings et al. (US 2012/0164834 A1 hereinafter “Jennings”) and Kosakai et al. (US 2019/0088517 A1 having PCT filing date of 19 Nov 2015 and hereinafter “Kosakai”) and Matano et al. (US 2007/0044914 A1 hereinafter “Matano”).
Regarding claim 8, Lin in view of Kimura and Tanaka ‘188 teaches all of the limitations of claim 6 as applied above including a plurality of RF zone electrode (Lin: 542, 544, Fig. 5A and 5B) and a plurality of heater zone electrodes (Lin: 288, Fig. 5A and 5B, paragraph [0035], [0042] ).
Lin in view of Kimura and Tanaka ‘188 as applied above do not explicitly teach the number of plurality of RF zone electrodes and the number of heater zone electrodes are the same, and the plurality of RF zone electrodes and the plurality of heater zone electrodes match each other (i.e. are aligned) when the ceramic substrate is viewed from the wafer placing surface.
However, Jennings teaches a wafer support table (comprising substrate holder 110, Fig. 1) having various different configurations of plurality of RF zone electrodes (comprising inner electrode 112 and outer electrode 114, Fig. 6-9, paragraph [0039]-[0039], [0054]). Jennings 
Additionally, Kosakai teaches a wafer support table (abstract, comprising electrostatic chuck device 1, Fig. 1, paragraph [0124]; comprising electrostatic chuck device 101, Fig. 4, paragraph [0189]; comprising electrostatic chuck device 501, Fig. 7, paragraph [0217]; comprising 601, Fig. 13, paragraph [0303]) having various configurations of a plurality of heater zone electrodes (comprising first heater element 5, Fig. 2, paragraph [0154]-[0155]; comprising a second heater element 6, Fig. 5, paragraph [0190]; comprising first heater element 505, Fig. 8, paragraph [0217]; comprising second heater element 506, Fig. 9, paragraph [0217]; comprising first heater electrode 605, Fig. 14, paragraph [0325]; comprising second heater electrode 606, Fig. 15, paragraph [0329])  wherein the plurality of heater zone electrodes can be independently/individually controlled to finely adjust a temperature of the wafer support table to improve wafer processing uniformity (paragraph [0094]-[0095]).
Further, both Jennings and Kosakai teach concentric annular configurations of the respective RF electrodes (Jennings: Fig. 6) and heater electrodes (Kosakai: Fig. 2)
Furthermore, Matano teaches a wafer support table (comprising sample table 10, Fig. 1, paragraph [0030]-[0031]) comprising a plurality of blocks (Fig. 2- 7, paragraph [0044]-[0049]) formed by dividing the wafer support table into a plurality of portions wherein the blocks are configured to be independently control a temperature and an RF power to each block to optimally control a temperature distribution and RF distribution (paragraph [0013]-[0014]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the same number of plurality of RF zone electrodes as the number of heater zone electrodes, and  to configure the plurality of RF zone electrodes and the plurality of heater zone electrodes match each other (i.e. are aligned) when the ceramic substrate is viewed from the wafer placing surface  (i.e. configuring the RF zone electrodes and the heater zone electrodes to correspond to a same section of the wafer support table and to influence a .
Response to Arguments
Applicant's arguments filed 20 July 2021 have been fully considered but they are found not persuasive in light of new rejections necessitated by Applicant’s amendments. 
Applicant argues (remarks page 9-10) regarding claim 1 that Ito does not teach or disclose at least one of the plurality of RF zone electrodes is provided outside of a central region in which a hollow ceramic shaft is projected onto the ceramic substrate and is connected to a corresponding one of the plurality of conductors for RF zone electrode, which is not at the center of the ceramic substrate, in the central region of the ceramic substrate via a rectangular band-shaped jumper, as presently claimed.
Examiner responds that claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Lin in view of Kimura as discussed in detail in claims rejections above. Ito is no longer cited in the current rejected to teach the limitations of claim 1, therefore Applicant’s arguments directed toward Ito and claim 1 are moot.
Applicant argues (remarks page 10) regarding claim 1
Examiner responds to applicant's arguments against the references (Kimura) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Lin teaches limitation “at least one of the plurality of RF zone electrodes that is provided outside of a central region of the ceramic substrate is connected to a corresponding one of the plurality of conductors for RF zone electrode, which is not at the center of the ceramic substrate, in the central region of the ceramic substrate” as discussed in detail above in claims rejections. Lin does not teach “a rectangular band-shaped jumper having an extending direction that extends outwardly from the corresponding one of the plurality of conductors for RF zone electrode in a linear direction that is parallel to a radial direction from the center of the ceramic substrate.” However, Kimura teaches a rectangular band-shaped (i.e. strip shaped, paragraph [0028]) jumper (11, Fig. 2 and 3) having an extending direction that extends outwardly from the corresponding one of the plurality of conductors for RF zone electrode (comprising lead wire 9 which connects to terminal 6, Fig. 1; note Fig. 3 examples A-G shows terminal 3 to which lead wire/conductor 9 is connected to is shown as offset from a center of the ceramic substrate 1) in a linear direction that is parallel to a radial direction from the center of the ceramic substrate (as understood from Fig. 1 and 3). Additionally, Lin teaches a horizontal line disposed in the ceramic substrate 228, as shown in Fig. 5A and 5B, which leads to RF zone electrode 544. It would be obvious to add/provide a rectangular band-shaped jumper (i.e. provide a jumper in the region of the ceramic substrate 228 where unlabeled horizontal line in Fig. 5A and 5B  which leads to RF zone electrode 544 is disposed in the apparatus of Lin) having an extending direction that extends outwardly from the corresponding one of the plurality of conductors for RF zone electrode in a linear direction that is parallel to a radial direction from the center of the ceramic substrate and to configure the jumper to connect the corresponding RF zone electrode (Lin: comprising electrical connection 582, Fig. 5A ) to the RF electrode (Lin: 544, Fig. 5A and 
Applicant argues (remarks page 11) regarding claim 1 that Tanaka ‘639 does not disclose at least one of the plurality of RF zone electrodes that is provided outside of a central region of the ceramic substrate is connected to a corresponding one of the plurality of conductors for RF zone electrode, which is not at the center of the ceramic substrate, in the central region of the ceramic substrate via a rectangular band-shaped jumper having an extending direction that extends outwardly from the corresponding one of the plurality of conductors for RF zone electrode in a linear direction that is parallel to a radial direction from the center of the ceramic substrate, as currently claimed in amended claim 1.
Examiner responds that claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Lin in view of Kimura as discussed in detail in claims rejections above. In the current rejections, Tanaka ‘639 is cited to teach some limitations of claim 3 as discussed in detail above. Therefore Applicant’s arguments directed toward Tanaka ‘639 and claim 1 are moot.
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 2-8 are also rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAUREEN CHAN/Examiner, Art Unit 1716      

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716